Mr. Presiding Justice Shepard delivered the opinion of the court. This is the case of a perpetual injunction decreed in favor of the defendant in error against the plaintiff in error, restraining the latter from disposing of or enforcing a certain judgment at law. The bill was answered by the plaintiff in error denying all its material allegations. Defendant in error says in his brief, that the chancellor “heard the evidence of many witnesses and found the facts alleged in the bill of complaint were true.” If that statement dehors the record is true, it is unfortunate that the transcript before us does not sustain it. Ho evidence whatsoever appears in the record and no findings of fact are contained in the decree. Presumptions that will aid a judgment at law do hot exist in favor of a decree in chancery. We may not presume that any evidence was given in the court below except such as the decree recites, or is otherwise made to appear. Farwell v. Patterson, 76 Ill. App. 601; and in addition to the authorities there cited see McIntosh v. Saunders, 68 Ill. 128; Baird v. Powers, 131 Ill. 66; Ryan v. Sanford, 133 Ill. 291, and Jele v. Lemberger, 163 Ill. 338. The evidence, if there was any, not being preserved in the record in any of the various methods whereby it might have been, there is nothing before us to support the decree, and it must be reversed, and the cause remanded.